Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.

The following is a non-final action in response to applicant's amendment and response dated 05/13/2022, responding to the 10/13/2021 final office action provided in rejection of claims 1-18.  Claims 1, 7 and 13 have been amended. Claims 1-18 are pending and are addressed in this office action. New grounds of rejection are presented in view of the newly presented limitation(s).  
Examiner notes
 (A). Drawings submitted on 08/26/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 
Foreign - Priority    
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in European patent application no. 18190910.2 / EP18190910 on 08/27/2018. Examiner further acknowledged that receiving electronics copy of European patent application. Accordingly, the foreign priority filing date is being considered by the examiner.

Response to Arguments

Applicant's arguments filed 05/13/2022, in particular pages 7-12, have been fully considered but are unpersuasive and/or moot in view of the new ground(s).





Claim Rejections - 35 USC § 112
Claims 10-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10-11 and 16-17 are recite the limitations "the smallest set of test cases" in line 2.  There are insufficient antecedent basis for these limitation in these claims. For the examination purpose the “smallest set of test cases” will be treated as “set of test cases”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1-2, 6-8, 12-14 and 18 are rejected under 35 U.S.C. 103 as being obvious over Huang et al (US 2019/0220745 A1) in view of Kourfali et al (US 2017/0074932 A1) and further in view of Sinha et al. (US 2018/0024192 A1).

The filing date of Huang is based on Huang's provisional application filing date.  The Provisional application supports the subject matter cited herein.

As to claim 1, Huang discloses a non-transitory computer-readable storage medium storing instructions, which when executed by a processor, cause the processor to: 
iteratively perform a set of operations, comprising (iterative operation perform by scan chains or the cycle-based and the faulty scan chains being scan chains with the faults being injected into. At par. 0073, cycle-based bit compression for both good and faulty scan chains according to various embodiments of the disclosed technology. The figure shows three observed failing bit patterns 1210, 1220 and 1230 associated with the scan chains shown in FIG. 4. Here, the bit combination can be based on bit value addition. The result is a compressed observed failing bit pattern 1240. Alternatively, the cycle-based bit compression can be based on calculating the bit failing probability for each scan chain. Further, see pars. 0061, 0068, 0071, and 0074-0075 ): 
identify a set of faults that is covered by a given count of test cases selected from a collection of test cases (pars. 0042 and 0051, … fault model and the number of generated vectors (test pattern counts), which should be directly proportional to test application time. Here, the fault coverage is defined as a ratio of the number of detected faults vs. the total number of faults. …  An analysis of the unloaded patterns can determine which fault type the faulty scan chain is associated with. FIG. 3 lists unloaded patterns for eight permanent fault models and eight intermittent fault models obtained by shifting in and out a chain pattern (“001100110011”). Using conventional methods, however, chain patterns alone usually cannot locate the faulty scan cell. Further, see pars. 0062, 0068 0075, 0079), wherein the set of faults is selected from a collection of faults (the fault identification is based on specific types of faults associated with the specific scan chains in these circuits. At par. 0079, to identify defective scan cell candidates for circuits having failed manufacture tests. Based on the specific types of faults associated with the specific scan chains in these circuits, the machine-learning models are selected. The unloaded test response patterns may be analyzed to generate observed failing bit patterns), and which each fault in the collection of faults is associated with a defect in circuit design (par. 0044, During the circuit design and manufacturing process, a manufacturing test screens out chips (dies) containing defects. The test itself, however, does not identify the reason for the unacceptable low or fluctuating yield that may be observed. … The fail log typically contains information about when (e.g., tester cycle), where (e.g., at what tester channel), and how (e.g., at what logic value) the test failed and which test patterns generate expected test responses. The layout information of the circuit design may also be employed to further reduce the number of defect suspects. Further, see pars. 0068, 0070 and 0080);
select a first test case from the given count of test cases that covers a first fault (the selection is based on specific types of faults associated with the specific scan chains in these circuits from the given count of test. At pars. 0042 and 0051, … fault model and the number of generated vectors (test pattern counts), which should be directly proportional to test application time. Here, the fault coverage is defined as a ratio of the number of detected faults vs. the total number of faults. …  An analysis of the unloaded patterns can determine which fault type the faulty scan chain is associated with. FIG. 3 lists unloaded patterns for eight permanent fault models and eight intermittent fault models obtained by shifting in and out a chain pattern (“001100110011”). Using conventional methods, however, chain patterns alone usually cannot locate the faulty scan cell. Further, see pars. 0062, 0068 0075, 0079. Further, at par. 0079, to identify defective scan cell candidates for circuits having failed manufacture tests. Based on the specific types of faults associated with the specific scan chains in these circuits, the machine-learning models are selected. The unloaded test response patterns may be analyzed to generate observed failing bit patterns.   Examiner Note: There are series / multiple of test cycle. Any test cycle is consider a first test case);  

	Huang does not explicitly disclose until a termination condition is met, determine, for each fault in the set of faults, whether a test case that covers the fault is able to detect the fault.

However, Kourfali discloses until a termination condition is met, determine, for each fault in the set of faults, whether a test case that covers the fault is able to detect the fault (par. 0140, … In order to check if the test set is capable of detecting a fault, the outputs of the circuit under test (CUT) and of the initial fault free version defined as golden reference circuit, are compared [i.e. test case pairs] under the same input stimulus. If the outputs differ, the fault is detected and the test vector that detected it, is stored in the final test set. The process repeats [i.e. performed iteratively] for each single stuck-at fault. Thereby, when a specific level of fault coverage is achieved [i.e. condition is met], the ATPG terminates [i.e. no more test cases can be selected] resulting to the test set. This test sequence can be applied to check for errors in the design), wherein the determining comprises injecting the fault into the circuit design and executing the test case on the circuit design (Figs. 6, 7, par. 0140-0142, When the fault coverage is achieved, the test vectors that are stored form the test set. Optimizations of the test set can still be done and can also use our emulation technique, but that is out of the scope of this paper. Thus, after ASIC fabrication, the actual device under test (DUT) will be tested with these tests found on the golden circuit with injected faults. Further, see pars. 0143-0148; see par. 0091. Further, see pars. 0030, 0032, 0037 and 0084);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Huang to include until a termination condition is met, determine, for each fault in the set of faults, whether a test case that covers the fault is able to detect the fault, as disclosed by Kourfali, for the purpose of verification and test preparation for the FPGA before the final result of the design cycle for ICs (see paragraph 0005 of Kourfali).

	Huang and Kourfali does not explicitly disclose add the first test case to a first set of test cases, and remove the first test case from the collection of test cases and update the collection of faults by removing at least the first fault from the collection of faults.

However, Sinha discloses add the first test case to a first set of test cases, and remove the first test case from the collection of test cases (par. 0145, generate a set comprising the plurality of modified fault expressions; identify, during a first iteration, a first test pattern that satisfies a first number of modified fault expressions of the set; and update the set by removing the first number of modified fault expressions from the set. Further, see par. 0099, 0110, 0146-0149); and 
update the collection of faults by removing at least the first fault from the collection of faults (par. 0148, identify a plurality of transition faults that is to possibly occur in the DUT; generate a set comprising a plurality of modified fault expressions, at least one of the plurality of modified fault expressions being associated with a corresponding transition fault of the plurality of transition faults; identify, during a first iteration, a first test pattern that is to satisfy a first number of modified fault expressions of the set; and update the set, by removing the first number of modified fault expressions from the set, to generate a first updated set. Further, see par. 0099, 0110, 0146-0149); and 
determine a set cover of the first set of test cases (par. 0145, identify [i.e. determine], during a first iteration, a first test pattern that satisfies [i.e. cover] a first number of modified fault expressions of the set. Further, see par. 0099, 0110, 0146-0149).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Huang to include add the first test case to a first set of test cases, and remove the first test case from the collection of test cases and update the collection of faults by removing at least the first fault from the collection of faults and determine a set cover of the first set of test cases, as disclosed by Sinha, for the purpose to remove the detected faults from the targeted set, and until all faults may be detected to identify a group of faults as being untestable, e.g., faults (see paragraph 0011 of Sinha).

As to claim 2, Kourfali discloses the non-transitory computer-readable storage wherein the termination condition is met when a predetermined fraction of all fault and test case pairs have been processed (par. 0140, … In order to check if the test set is capable of detecting a fault, the outputs of the circuit under test (CUT) and of the initial fault free version defined as golden reference circuit, are compared [i.e. test case pairs] under the same input stimulus. If the outputs differ, the fault is detected and the test vector that detected it, is stored in the final test set. The process repeats [i.e. performed iteratively] for each single stuck-at fault. Thereby, when a specific level of fault coverage is achieved [i.e. condition is met], the ATPG terminates [i.e. no more test cases can be selected] resulting to the test set. This test sequence can be applied to check for errors in the design).  It would be an obvious design choice that the coverage level is set by the test administrator and thus set to any arbitrary predetermined fraction.

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Huang to include the termination condition is met when a predetermined fraction of all fault and test case pairs have been processed, as disclosed by Kourfali, for the purpose of verification and test preparation for the FPGA before the final result of the design cycle for ICs (see paragraph 0005 of Kourfali).

As to claim 6, Kourfali discloses the non-transitory computer-readable storage wherein the set of operations is performed iteratively until no more test cases can be selected (par. 0140, … In order to check if the test set is capable of detecting a fault, the outputs of the CUT and of the initial fault free version defined as golden reference circuit, are compared under the same input stimulus. If the outputs differ, the fault is detected and the test vector that detected it, is stored in the final test set. The process repeats [i.e. performed iteratively] for each single stuck-at fault. Thereby, when a specific level of fault coverage is achieved, the ATPG terminates [i.e. no more test cases can be selected] resulting to the test set. This test sequence can be applied to check for errors in the design).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Huang to include the set of operations is performed iteratively until no more test cases can be selected, as disclosed by Kourfali, for the verification and test preparation for the FPGA before the final result of the design cycle for ICs (see paragraph 0005 of Kourfali).

As to claim 7, Huang-Kourfali-Sinha discloses an apparatus, comprising:
	a processor (par. 0007, Various aspects of the disclosed technology relate to machine learning-based chain diagnosis. In one aspect, there is a method, executed by at least one processor of a computer, comprising: receiving a circuit design and test patterns for testing circuits manufactured based on the circuit design); 

For remaining limitations, see remarks regarding claim 1.

As to claim 8, (the apparatus claim) recites substantially similar limitations to claim 2 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 12, (the apparatus claim) recites substantially similar limitations to claim 6 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 13, (a method claim) recites substantially similar limitations to claim 1 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 14, (the method claim) recites substantially similar limitations to claim 2 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 18, (the method claim) recites substantially similar limitations to claim 6 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being obvious over Huang et al (US 2019/0220745 A1) in view of Kourfali et al (US 2017/0074932 A1) and in view of Sinha et al. (US 2018/0024192 A1) and further in view of Chaturvedula et al. (US 2009/0282307 A1).

As to claim 3, Huang does not explicitly disclose the predetermined fraction is less than 0.1.
However, Chaturvedula discloses the non-transitory computer-readable storage medium wherein the predetermined fraction is less than 0.1 (par. 0013, … test code coverage using a conventional approach is shown. Referring to FIG. 3, a second chart 50 illustrating an example test code coverage using the present invention is shown. Consider a case in which a total code coverage goal is a predetermined percentage (e.g., 95%) of the design. FIG. 2 shows a coverage 22 (e.g., 10%) of the assertion test vectors 22 alone, a coverage 24 (e.g., 40%) of the testbench test vectors 24 alone, an overlap coverage 26 (e.g., 45%) by both the testbench test vectors and the assertion test vectors and a non-covered (e.g., 5%) portion 28 of the design. Under the present invention, FIG. 3 generally shows a coverage 52 (e.g., 55%) of the assertion test vectors alone, a coverage 54 (e.g., 40%) of the testbench test vectors alone, no overlap 56 (e.g., 0%) between the assertion test vectors and the testbench test vectors and a non-covered (e.g., 5%) portion 58. By implementing the present invention, the overlap either does not exist or has been reduced and yet the overall test coverage may remain the same. Therefore, additional testbench test vectors commonly used in the overlap region 26 (e.g., 45%) may now be removed. Further, see pars. 0020-0021 and claims 11, 15, 16).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by the Huang-Kourfali-Sinha combination to include the predetermined fraction is less than 0.1, as disclosed by Chaturvedula, for the purpose of making coverage goal is a predetermined percentage s (see paragraph 0013 of Chaturvedula).

As to claim 9, (the apparatus claim) recites substantially similar limitations to claim 3 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 15, (the method claim) recites substantially similar limitations to claim 3 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

Claims 4-5, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being obvious over Huang et al (US 2019/0220745 A1) in view of Kourfali et al (US 2017/0074932 A1) and in view of Sinha et al. (US 2018/0024192 A1) in further view of Czerwonka et al. (US 2005/0081109 A1).

As to claim 4, Huang discloses selecting the first test case from the set of test cases comprises selecting the test case that detects a largest number of faults in the set of test cases.

However, Czerwonka discloses the non-transitory computer-readable storage medium wherein said selecting the first test case from the set of test cases comprises selecting the test case that detects a largest number of faults in the set of test cases (par.0009, the list is in the form of subsequences of elements, and an element from the list is then selected to start a test case based on a suitable selection algorithm. For example, the element chosen to start the test case may be the one corresponding to a count of the largest number of elements starting still uncovered subsequences, or if a tie, the first available element. A subsequence starting with that element is then added to the test case, and marked as covered. Subsequences are added to the test case until a specified maximum length is reached, with a preference for selecting uncovered subsequences when available and appropriate for the test case. When the test case is at a point in which no more subsequences can be added to it without exceeding the maximum length, a new test case is started. The process repeats with one or more new test cases until no subsequence remains uncovered. At this time a resultant set of test cases has been produced. Further, see claims 1, 7, 8 and 11).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the Huang-Kourfali-Sinha combination with Czerwonka. Huang teaches a method for machine learning-based chain diagnosis. Faults are injected into scan chains in a circuit design. Simulations are performed on the fault-injected circuit design to determine test response patterns in response to the test patterns which are captured by the scan chains. Observed failing bit patterns are determined by comparing the unloaded test response patterns with corresponding good-machine test response patterns and Czerwonka teaches test cases are applied to a software model however algorithm for selection can equality be applied to a system for testing circuit designs. One of ordinary skill in the art would have recognized that applying the known technique of Czerwonka to seek improvement of the Huang-Kourfali-Sinha combination would have applying the well-known teaching of the set of test cases selecting the test case that covers a largest number of faults / bugs / error in the set of test cases by a user, as the Huang-Kourfali-Sinha combination discloses that the process of receiving a circuit design and test patterns for testing circuits manufactured based on the circuit design and preparing training samples based on the circuit design and the test patterns, injecting faults into scan chains in the circuit design, performing simulations on the fault-injected circuit design to determine test response on the patterns for each of the fault injections and determine bugs. See M.P.E.P. 2143(I)(D).

As to claim 5, Czerwonka discloses the non-transitory computer-readable storage medium wherein said selecting the first test case from the set of test cases comprises selecting the test case that covers a largest number of faults in the set of test cases (par.0009, the list is in the form of subsequences of elements, and an element from the list is then selected to start a test case based on a suitable selection algorithm. For example, the element chosen to start the test case may be the one corresponding to a count of the largest number of elements starting still uncovered subsequences, or if a tie, the first available element. A subsequence starting with that element is then added to the test case, and marked as covered. Subsequences are added to the test case until a specified maximum length is reached, with a preference for selecting uncovered subsequences when available and appropriate for the test case. When the test case is at a point in which no more subsequences can be added to it without exceeding the maximum length, a new test case is started. The process repeats with one or more new test cases until no subsequence remains uncovered. At this time a resultant set of test cases has been produced. Further, see claims 1, 7, 8 and 11).

It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the Huang-Kourfali-Sinha combination with Czerwonka. Huang teaches a method for machine learning-based chain diagnosis. Faults are injected into scan chains in a circuit design. Simulations are performed on the fault-injected circuit design to determine test response patterns in response to the test patterns which are captured by the scan chains. Observed failing bit patterns are determined by comparing the unloaded test response patterns with corresponding good-machine test response patterns and Czerwonka teaches test cases are applied to a software model however algorithm for selection can equality be applied to a system for testing circuit designs. One of ordinary skill in the art would have recognized that applying the known technique of Czerwonka to seek improvement of the Huang-Kourfali-Sinha combination would have applying the well-known teaching of the set of test cases selecting the test case that covers a largest number of faults / bugs / error in the set of test cases by a user, as the Huang-Kourfali-Sinha combination discloses that the process of receiving a circuit design and test patterns for testing circuits manufactured based on the circuit design and preparing training samples based on the circuit design and the test patterns, injecting faults into scan chains in the circuit design, performing simulations on the fault-injected circuit design to determine test response on the patterns for each of the fault injections and determine bugs. See M.P.E.P. 2143(I)(D).

As to claim 10, (the apparatus claim) recites substantially similar limitations to claim 4 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 11, (the apparatus claim) recites substantially similar limitations to claim 5 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

As to claim 16, (the method claim) recites substantially similar limitations to claim 4 (the medium claim) and is therefore rejected using the same art and rationale set forth above.
As to claim 17, (the method claim) recites substantially similar limitations to claim 5 (the medium claim) and is therefore rejected using the same art and rationale set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is (571)270-1341. The examiner can normally be reached on M-F, 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199